In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-391 CR

____________________


MICHAEL DEWAYNE JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98486




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Michael Dewayne Jones pled guilty
to sexual assault of a child.  On December 11, 2006, the trial court found the evidence
sufficient to find Jones guilty, but deferred further proceedings, placed Jones on community
supervision for ten years, and assessed a fine of $1,000.  On May 3, 2007, the State filed a
motion to revoke Jones's unadjudicated community supervision.  Jones pled "true" to one
violation of the conditions of his community supervision, and after an evidentiary hearing,
the trial court found that Jones violated six of the conditions of his community supervision. 
The trial court found that Jones violated the conditions of his community supervision, found
Jones guilty of sexual assault of a child, and assessed punishment at eighteen years of
confinement.
	Jones's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On January 17, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 HOLLIS HORTON
									 Justice								
Submitted on April 8, 2008    
Opinion Delivered April 16, 2008							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.